lN THE UN|TED STATES DlSTR|CT COURT
FOR THE NORTHERN DlSTR|CT OF WEST VlRG|N|A
ELKINS

JA|V|ES DlNKINS,

P|aintiff,

v. Civil Action No. 2:18-cv-3
(BA|LEY)

JOHN PYLES; GREGORY N'|lNlS, Nl.D.;
ANNE MCARDLE; JOE COAKLEY;
FEDERAL BUREAU OF PR|SONS;
UNKNOWN HUNT; UN|TED STATES
OF AN|ERICA,

Defendants.

ORDER GRANT|NG DEFENDANT A_NN Hl_|NT’§ MCMN TO DISMISS

Currently pending before this Court is Defendant Ann Hunt’s |Vlotion to Dismiss
[Doc. 60], which was filed on August 22, 2018. Because the plaintiff is proceeding pro se,
a Roseboro Notice was issued [Doc. 65] informing the plaintiff of his obligations
Following two motions for extension of the Response deadline, plaintiffs response was due
December 24, 2018. To date, the plaintiff has failed to respond, and the deadline to do so
has expired. For the reasons that follow, Defendant's |V|otion to Dismiss [Doc. 60] is
GRANTED.
|_. Background

This action was originally filed in this Court on January12, 2018, as a Br'vens action
[Doc. 1]. Subsequently, the plaintiff was granted leave to tile an amended complaint [Doc.

34], which he filed on June 11, 2018. Therein, plaintiff names the United States as a

1

defendant and indicates that he filed an administrative tort claim (SF-95). (|d.). Therefore,
this Court advised the plaintiff of the drawbacks of pursuing claims under both the FTCA
and Br'vens [Doc. 35]. P|aintiff then filed his Notitication that he was only proceeding with
the Bivens action against the named defendants [Doc. 38].

L Rule 12 b 6 Standard

A complaint must be dismissed if it does not allege '"enough facts to state a claim
to relief that is plausible on its face.’ Bell Atl. Corp. v. Twombly, 127 S.Ct. 1955, 1974
(2007) (emphasis added)." Gr’arratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008).
When reviewing a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure, the Court must assume all of the allegations to be true, must resolve ali doubts
and inferences in favor of the plaintiffs, and must view the allegations in a light most
favorable to the plaintiffs Edwards v. City of Goldsboro, 178 F.3d 231, 243-44 (4th Cir.
1999)

When rendering its decision, the Court should consider only the allegations
contained in the Complaint, the exhibits to the Complaint, matters of public record, and
other similar materials that are subject to judicial notice. Anheuser-Busch, lnc. v.
Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). |n Twombly, the Supreme Court, noting
that "a plaintist obligation to provide the ‘grounds' of his 'entitlement to relief requires
more than labels and conclusions, and a formu|aic recitation of the elements of a cause
of action will not do," id. at 1964-65, upheld the dismissal of a complaint where the
plaintiffs did not “nudge[ ] their claims across the line from conceivable to piausib|e." Id.

at 1974.

L Discussion

ln Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,
403 U.S. 388 (1971), the Supreme Court authorized suits against federal employees in
their individual capacities. Such claims, however, require two essential elements be
proven: (1) a violation of the plaintist constitutional rights (2) by agents acting under color
of federal law. Gofdstein v. Moatz, 364 F.3d 205, 210 n.8 (4th Cir. 2004). Because
Bivens only applies to agents acting under color of federal law, the Fourth Circuit has
expressly declined to extend a Bivens action to employees of a wholly private corporation
in which the federal Government has no stake otherthan a contractual relationship. Hol'ly
v. Scott, 434 F.3d 287, 291 (4th Cir. 2006).

lt is not disputed that defendant Hunt is a contract employee rather than a
Government employee [Doc. 34 at p. 16]. Plaintiff also does not allege that Hunt was
somehow acting as an agent under color of federal law. Fina||y, there are no allegations
that the federal Government has any stake in defendant Hunt's employer. Accordingly,
there can be no liability under Bivens for defendant Hunt. Holly, 434 at 294 (dec|ining to
extend Bivens liability to individual employees of a private corporation that operated a
correctional facility); see also O’Neil v. Anderson, 372 Fed.Appx. 400, 404 (4th Cir.
2010)(aerming dismissal of Bivens action against a private physician who was contracted
to provide healthcare services to a federal correctional institution).
M Conc|usion

For the reasons stated abovel Defendant Ann Hunt's Motion to Dismiss [Doc. 60]

is GRANTED. Accordingly, defendant Ann Hunt is DlSNllSSED as a party to this action.

lt is so ORDERED.
The Cierk is directed to transmit copies of this Order to all counsel of record herein
and to mail a certified cOpy, return receipt, to the pro se plaintiff.

DATED: January 7, 2019.

  
   

 

JQHN PRESTON BA|LEY
UN STATES DlSTR|CT JUDGE

